Mayes, J.,
delivered the opinion of the court.
By section 307 of the Code of 1906, the board of supervisors is required to erect and keep in good repair, in their respective counties, a good and convenient courthouse and jail. By section 319 it is given authority to insure the courthouse and certain other property named therein, the cost of the insurance to be paid out of the county treasury. If the property authorized to be insured is destroyed by fire, money collected on the insurance contract takes the place of the property so far as creditors of the county are concerned, and does not become a part of the general county fund, to be paid out on current expenses. It is a trust fund, to be used only for the purpose of replacing the property destroyed, so long as the county stands in need of the thing so destroyed. It required no order of the board to give this effect to the fund. Indeed, no order of - the board can chang’e the character of the fund until the county has had the things replaced.

Affi/rmed.

Fletcher, J., took no part 'in the decision of this case.